Opinion by
Mb,. Justice Fell,
A wife, the validity of whose marriage is affected by an inquisition in lunacy, is a person aggrieved within the meaning of the Act of May 8, 1874, P. L. 122, and has a standing to traverse the finding. Generally the right to traverse extends to persons related to the alleged lunatic by blood or marriage and to strangers interested in his estate : Wolf’s Case, 195 Pa. 438. In Davidson’s Appeal, 170 Pa. 96, the right of a person claiming title under a deed executed by an alleged lunatic to traverse the finding that the lunacy antedated the deed, was sustained. The traverser in the case now before us married the alleged lunatic after the date when, as found by the commissioners, he became insane without lucid intervals. The length of time his incapacity had existed was a necessary part of the finding, and as to the traverser a material part. While admitting that her husband was a lunatic at the time of the inquisition, she had the right to traverse this part of the finding. It affected most seriously, if in no other manner then as prima facie evidence, all of her relations to him, and her right to present support from his estate.
The main contention at the trial was whether the validity of her marriage should be submitted to the jury. The court refused to do this, but admitted testimony to show the circumstances that led to or were in any way connected with the marriage, and instructed the jury to give due weight to these in determining whether Albert Pitcairn was a lunatic, and if *517so, when he became a lunatic. For this purpose the testimony was competent, and for this only. The validity of the marriage was not in issue, and could not be determined by a proceeding of this kind.
The judgment is affirmed.